   $2$ Case
               LODGED
                 5:20-mj-00455-DUTY Document 1 Filed 08/28/20
                   $SSOLFDWLRQIRUD:DUUDQWE\7HOHSKRQHRU2WKHU5HOLDEOH(OHFWURQLF0HDQV
                   $SSOLFDWLRQIRUD:DUUDQWE\7                                               Page 1 of 22 Page ID #:1
     CLERK, U.S. DISTRICT COURT

                                        81
                                         1,7('67$7(6',675,&7&2857
      08/28/2020                                                    IRUWKH

  CENTRAL DISTRICT OF CALIFORNIA
                                                        &HQWUDO'LVWULFWRI&DOLIRUQLD
                                                     BBBBBBBBBB'LVWULFWRIBBBBBBBBBB                                    8/28/20
                 -.
    BY: ___________________ DEPUTY
                     ,QWKH0DWWHURIWKH6
                     ,QWKH0DWWHURIWKH6HDUFKRI                                                                           DC
                                                                         
                                                                               &DVH1R ED20MJ-00455
       7ZRGLJLWDOGHYLFHVVHL]HGIURP-21(6RQ$XJXVW
       DQGFXUUHQWO\LQWKHFXVWRG\RI5HGODQGV3ROLFH            
               'HSDUWPHQWLQ5HGODQGV&DOLIRUQLD                       
                                                                         
                                                                         


       $33/,&$7,21)25$:$55$17%<7(/(3+21(2527+(55(/,$%/((/(&7521,&0($16
           ,DIHGHUDOODZHQIRUFHPHQWRIILFHURUDQDWWRUQH\IRUWKHJRYHUQPHQWUHTXHVWDVHDUFKZDUUDQWDQGVWDWHXQGHU
   SHQDOW\RISHUMXU\WKDW,KDYHUHDVRQWREHOLHYHWKDWRQWKHIROORZLQJSHUVRQRUSURSHUW\(identify the person or describe the
   property to be searched and give its location):

         See Attachment A
   ORFDWHGLQWKH&HQWUDO'LVWULFWRI&DOLIRUQLDWKHUHLVQRZFRQFHDOHG(identify the person or describe the property to be seized)
         See Attachment B
             7KHEDVLVIRUWKHVHDUFKXQGHU)HG5&ULP3 F LV(check one or more)
                      HYLGHQFHRIDFULPH
                      FRQWUDEDQGIUXLWVRIFULPHRURWKHULWHPVLOOHJDOO\SRVVHVVHG
                      SURSHUW\GHVLJQHGIRUXVHLQWHQGHGIRUXVHRUXVHGLQFRPPLWWLQJDFULPH

                      DSHUVRQWREHDUUHVWHGRUDSHUVRQZKRLVXQODZIXOO\UHVWUDLQHG

             7KHVHDUFKLVUHODWHGWRDYLRODWLRQRI
               Code Section                                                                             Offense Description
          86& D   E  $ YLLL                                                        6HHDIILGDYLW
          86& F

             7KHDSSOLFDWLRQLVEDVHGRQWKHVHIDFWV
                   See attached Affidavit
                      &RQWLQXHGRQWKHDWWDFKHGVKHHW

           'HOD\HGQRWLFHRI          GD\V give exact ending date if more than 30 days                                    LVUHTXHVWHG
         XQGHU86&DWKHEDVLVRIZKLFKLVVHWIRUWKRQWKHDWWDFKHGVKHHW
                                                                                                 /s/ Pursuant to Fed. R. Crim. P. 4.1
                                                                                                  Applicant’s signature

                                                                                   -RVHSK1D]DUHQR6SHFLDO$JHQW '($ 
                                                                                                  Printed name and title

$WWHVWHGWRE\WKHDSSOLFDQWLQDFFRUGDQFHZLWKWKHUHTXLUHPHQWVRI)HG5&ULP3E\WHOHSKRQH
                                                              WVV RI )HG
                                                                      H 5&ULP3E\WHOHSKRQH

       August 28, 2020
'DWHBBBBBBBBBBBBBBBBBBB
                                                                                                  Judge’s signature

&LW\DQGVWDWH+RXVWRQ7H[DV                                        +RQ6KDVKL.HZDOUDPDQL860DJLVWUDWH-XGJH
                                                                                                  Printed name and title

$86$-RKQ$%DOOD [ 
Case 5:20-mj-00455-DUTY Document 1 Filed 08/28/20 Page 2 of 22 Page ID #:2



                               AFFIDAVIT
I, Joseph Nazareno, being duly sworn, declare and state as

follows:

                       I. PURPOSE OF AFFIDAVIT
     1.   This affidavit is made in support of a criminal

complaint and arrest warrant against Timothy Scott JONES for

violations of 21 U.S.C. §§ 841(a)(1), (b)(1)(A)(viii)

(Possession of 50 grams or More of Methamphetamine with Intent

to Distribute) and 18 U.S.C. § 924(c) (Possession of a Firearm

in Furtherance of a Drug Trafficking Crime).

     2.   This affidavit is also made in support of an

application for a warrant to search two digital devices seized

from JONES on August 6, 2020, and currently in the custody of

Redlands Police Department in Redlands, California

(collectively, the “SUBJECT DEVICES”), as described more fully

in Attachment A.

     3.   The requested search warrant seeks authorization to

seize any data on the SUBJECT DEVICES that constitutes evidence,

fruits, and instrumentalities of violations of 21 U.S.C.

§§ 841(a)(1) (Possession of a Controlled Substance with Intent

to Distribute) and 843(b) (Use of a Communication Facility to

Facilitate Drug Trafficking) and 18 U.S.C. §§ 922(g)(1) (Felon

in Possession of a Firearm and Ammunition) and 924(c)

(Possession of a Firearm in Furtherance of a Drug Trafficking

Crime) (the “Subject Offenses”).      Attachments A and B are

incorporated herein by reference.
Case 5:20-mj-00455-DUTY Document 1 Filed 08/28/20 Page 3 of 22 Page ID #:3



     4.     The facts set forth in this affidavit are based upon

my personal observations, my training and experience, and

information obtained from various law enforcement personnel and

witnesses.    This affidavit is intended to show merely that there

is sufficient probable cause for the requested complaint, arrest

warrant, and search warrant and does not purport to set forth

all of my knowledge of or investigation into this matter.

Unless specifically indicated otherwise, all conversations and

statements described in this affidavit are related in substance

and in part only.

                       II.BACKGROUND OF AFFIANT
     5.     I am a Special Agent (“SA”) with the Bureau of

Alcohol, Tobacco, Firearms, and Explosives (“ATF”), and have

been so employed since January 2017.       I am a law enforcement

officer of the United States within the meaning of 18 U.S.C.

§ 2510(7), and, as such, I am empowered by law to conduct

investigations and make arrests for the offenses enumerated

within the United States Code.

     6.     I have attended the ATF Special Agent Basic Training

program at the Federal Law Enforcement Training Center (“FLETC”)

in Glynco, Georgia, where I received training in federal laws

and regulations.    I also completed the Department of Homeland

Security (“DHS”) Criminal Investigator Training Program at the

FLETC. I regularly refer to these laws and regulations during

the course of my duties, and have participated in

investigations, and the execution of search and arrest warrants

for violations of these statutes.



                                    2
Case 5:20-mj-00455-DUTY Document 1 Filed 08/28/20 Page 4 of 22 Page ID #:4



     7.   Prior to working for the ATF, I was employed as a

United States Probation & Pretrial Services Officer in the

Eastern District of Wisconsin for two years. In that capacity, I

supervised individuals alleged to have committed federal crimes,

and those convicted of violating federal law, including offenses

related to firearms, controlled substances, financial fraud, and

sexually based crimes.     I also worked as a United States

Probation Officer in the Western District of Tennessee for four

years as a presentence investigator and as a supervision

officer.   During this time, I also served as a certified

Firearms Instructor, a Defensive Tactics Instructor, and a

Search Enforcement Team member.

     8.   I have received a Bachelor of Arts degree in

Psychology from the University of Dallas and a Master of Arts

degree in Forensic Psychology from the Chicago School of

Professional Psychology.

     9.   I am currently assigned to the ATF Riverside Field

Office in Riverside, California, where I conduct proactive
criminal investigations, participate in the execution of arrest

and search warrants, conduct undercover operations, and cover

other collateral duties.     I often work with the Riverside County

Sheriff’s Office (“RSO”) Special Investigations Bureau (“SIB”),

Major Crimes Unit (“MCU”), the Gang Task Force (“GTF”), and the

Special Enforcement Team (“SET”).

                   III. SUMMARY OF PROBABLE CAUSE
     10. On August 6, 2020, detectives from the Redlands Police

Department (“RPD”) contacted JONES, a felon on Post-Release



                                    3
Case 5:20-mj-00455-DUTY Document 1 Filed 08/28/20 Page 5 of 22 Page ID #:5



Community Supervision (“PRCS”), in the Country Inn & Suites

motel parking lot in Redlands, California.        Officers sought to

do a compliance search under JONES’s PRCS search terms.          As they

approached JONES walking to his car, JONES spontaneously put his

hands in the air and said that the he had a gun and “dope”

inside the bag he was carrying.      Officers searched the bag and

JONES, and they found methamphetamine, cocaine, heroin,

marijuana, and a loaded handgun inside the bag and $3,500 cash

and the SUBJECT DEVICES in his pockets.

                   IV. STATEMENT OF PROBABLE CAUSE
     A.   PRCS Search and Arrest
     11. I reviewed deputy reports and belt recordings from

RPD, and I learned the following:

           a.   On or about August 6, 2020, RPD detectives

received a tip that JONES was staying at the Country Inn &

Suites in Redlands.    The detectives knew that JONES was on PRCS

with search times, and they went to the Country Inn & Suites to

search JONES and ensure he was complying with his PRCS terms.
They had prior experience with JONES and knew that he frequently

possessed firearms and drugs.

           b.   While the RPD detectives surveilled the Country

Inn & Suites, they saw JONES walk out the front of the motel.

They saw JONES walking with a black duffle bag in his left hand

towards a BMW parked in the lot.        Once at the vehicle, JONES

placed the bag on the roof of the car.

           c.   As the detectives approached JONES, he placed his

hands in the air and spontaneously said that he had a firearm



                                    4
Case 5:20-mj-00455-DUTY Document 1 Filed 08/28/20 Page 6 of 22 Page ID #:6



and “dope” in the duffle bag.      The detectives then handcuffed

JONES and searched him and the bag.

                 i.   Inside the bag, the detectives found:

                       (I) a SCCY Industries, model CPX-1, 9mm

semiautomatic pistol, bearing serial number 087328 and loaded

with three rounds of 9mm Winchester ammunition, two rounds of

9mm Federal ammunition, and two rounds of 9mm Remington

ammunition, lying inside the duffle bag;

                       (II) Two clear plastic bags with a

crystalline substance inside a mesh pocket attached to the top

flap of the bag (91 grams gross weight and 156 grams gross

weight, for a total of about 247 grams gross weight);

                       (III)     A clear bag containing a black

tar-like substance inside the mesh pocket (2.82 grams total

gross weight);

                       (IV) A clear bag containing a green, leafy

substance inside the mesh pocket (2.31 grams total gross

weight); and
                       (V) A red bag containing a chalk-like

substance, along with three bags inside containing similar

chalk-like substances, all found lying inside the duffle bag (93

grams total gross weight).

                 ii. The detectives also found $3,500 cash in

various denominations and two cell phones in JONES’s pockets.

     12. Due to department policies, the detectives did not

field-test the suspected drugs found inside JONES’s bag.          Based

on one of the detectives’ training and experience regarding



                                    5
Case 5:20-mj-00455-DUTY Document 1 Filed 08/28/20 Page 7 of 22 Page ID #:7



controlled substances, he believed the crystalline substance to

be methamphetamine, the black tar-like substance to be heroin,

the green leafy substance to be marijuana, and the chalk-like

substances to be cocaine.        I reviewed photographs of the

substances, and, based on my training and experience, I agree.

On August 13, 2020, I sent the substances to a DEA lab for

analysis, and the results are pending.

        13. In my training and experience, given the amounts and

varying types of the suspected controlled substances involved,

the amount of cash found on JONES’s person, the two cell phones

found on JONES’s person, and JONES’s numerous prior drug-

trafficking convictions detailed below, I believe that he

possessed the controlled substances intending to distribute

them.

        B.   Criminal History
        14. On or about August 19, 2020, I reviewed certified

conviction documents and learned that JONES had sustained the

following felony convictions punishable by a term of
imprisonment exceeding one year:

              a.   On or about September 20, 2004, in case number

FSB040214, in the Superior Court of the State of California, San

Bernardino County, for a violation of California Penal Code

(“CA-PC”) Section 475(c), Forge Check;

              b.   On or about May 21, 2007, in case number

FSB056869, in the Superior Court of the State of California, San

Bernardino County, for a violation of California Health and

Safety Code (“CA-H&S”) Section 11378, Possession of a Controlled



                                      6
Case 5:20-mj-00455-DUTY Document 1 Filed 08/28/20 Page 8 of 22 Page ID #:8



Substance for Sale;

          c.   On or about August 12, 2009, in case number

RIF151799, in the Superior Court of the State of California,

Riverside County, for a violation of CA-PC Section 496,

Receiving Stolen Property;

          d.   On or about December 15, 2011, in case number

FSB1102892, in the Superior Court of the State of California,

San Bernardino County, for a violation of CA-H&S Section 11377,

Possession of a Controlled Substance;

          e.   On or about April 11, 2017, in case number

FSB1302059, in the Superior Court of the State of California,

San Bernardino County, for a violation of CA-H&S Section 11378,

Possession of a Controlled Substance for Sale;

          f.   On or about April 11, 2017, in case number

FSB1305269-1, in the Superior Court of the State of California,

San Bernardino County, for a violation of CA-H&S Section 11378,

Possession of a Controlled Substance for Sale; and

          g.   On or about July 11, 2018, in case number
FSB18002473, in the Superior Court of the State of California,

San Bernardino County, for a violation of CA-H&S Section 11378

and CA-PC Section 664, Attempted Possession of a Controlled

Substance for Sale.

     15. From reviewing the records, I know that in more than

one of these cases, JONES signed a plea agreement in which he

initialed next to an advisement that he could not possess

firearms or ammunition as a felon.       Further, in more than one of




                                    7
Case 5:20-mj-00455-DUTY Document 1 Filed 08/28/20 Page 9 of 22 Page ID #:9



these cases, he received a sentence greater than one year of

imprisonment.

     C.   Interstate Nexus
     16. On August 19, 2020, ATF Special Agent Monica Lozano,

an agent who has special training in determining the origin of

firearms and ammunition, conducted an interstate nexus

determination on the firearm and ammunition seized from August

6, 2020 from JONES and determined that they were not

manufactured in the State of California.

           IV.TRAINING AND EXPERIENCE ON DRUG OFFENSES
     17. Based on my training and experience and familiarity

with investigations into drug trafficking conducted by other law

enforcement agents, I know the following:

           a.   Drug trafficking is a business that involves

numerous co-conspirators, from lower-level dealers to higher-

level suppliers, as well as associates to process, package, and

deliver the drugs and launder the drug proceeds.         Drug

traffickers often travel by car, bus, train, or airplane, both

domestically and to foreign countries, in connection with their

illegal activities in order to meet with co-conspirators,

conduct drug transactions, and transport drugs or drug proceeds.

           b.   Drug traffickers often maintain books, receipts,

notes, ledgers, bank records, and other records relating to the

manufacture, transportation, ordering, sale and distribution of

illegal drugs.   The aforementioned records are often maintained

where the drug trafficker has ready access to them, such as on

their cell phones and other digital devices.



                                    8
Case 5:20-mj-00455-DUTY Document 1 Filed 08/28/20 Page 10 of 22 Page ID #:10



           c.   Communications between people buying and selling

drugs take place by telephone calls and messages, such as e-

mail, text messages, and social media messaging applications,

sent to and from cell phones and other digital devices.           This

includes sending photos or videos of the drugs between the

seller and the buyer, the negotiation of price, and discussion

of whether or not participants will bring weapons to a deal.             In

addition, it is common for people engaged in drug trafficking to

have photos and videos on their cell phones of drugs they or

others working with them possess, as they frequently send these

photos to each other and others to boast about the drugs or

facilitate drug sales.

           d.   Drug traffickers often keep the names, addresses,

and telephone numbers of their drug trafficking associates on

their digital devices.      Drug traffickers often keep records of

meetings with associates, customers, and suppliers on their

digital devices, including in the form of calendar entries and

location data.
           e.   Drug traffickers often keep firearms for

protection in connection with their drug trafficking activity.

Drug traffickers are often reluctant to rely on law enforcement

when they are the victims of crime in the course of their drug

trafficking because doing so would entail admitting to their own

illegal activity, so they often rely on firearms to protect

themselves.




                                     9
Case 5:20-mj-00455-DUTY Document 1 Filed 08/28/20 Page 11 of 22 Page ID #:11



            f.   Individuals engaged in the illegal purchase or

sale of firearms and other contraband often use multiple digital

devices.

           V. TRAINING AND EXPERIENCE ON FIREARMS OFFENSES
      18. From my training, personal experience, and the

collective experiences related to me by other law enforcement

officers who conduct who conduct firearms investigations, I am

aware of the following:

            a.   Persons who possess, purchase, or sell firearms

generally maintain records of their firearm transactions as

items of value and usually keep them in their residence, or in

places that are readily accessible, and under their physical

control, such in their digital devices.        It has been my

experience that prohibited individuals who own firearms

illegally will keep the contact information of the individual

who is supplying firearms to prohibited individuals or other

individuals involved in criminal activities for future purchases

or referrals.     Such information is also kept on digital devices.

            b.   Many people also keep mementos of their firearms,

including digital photographs or recordings of themselves

possessing or using firearms on their digital devices.           These

photographs and recordings are often shared via social media,

text messages, and over text messaging applications.

            c.   Those who illegally possess firearms often sell

their firearms and purchase firearms.        Correspondence between

persons buying and selling firearms often occurs over phone

calls, e-mail, text message, and social media message to and



                                    10
Case 5:20-mj-00455-DUTY Document 1 Filed 08/28/20 Page 12 of 22 Page ID #:12



from smartphones, laptops, or other digital devices.          This

includes sending photos of the firearm between the seller and

the buyer, as well as negotiation of price.         In my experience,

individuals who engage in street sales of firearms frequently

use phone calls, e-mail, and text messages to communicate with

each other regarding firearms that the sell or offer for sale.

In addition, it is common for individuals engaging in the

unlawful sale of firearms to have photographs of firearms they

or other individuals working with them possess on their cellular

phones and other digital devices as they frequently send these

photos to each other to boast of their firearms possession

and/or to facilitate sales or transfers of firearms.

           d.   Individuals engaged in the illegal purchase or

sale of firearms and other contraband often use multiple digital

devices.

           VI.TRAINING AND EXPERIENCE ON DIGITAL DEVICES
      19. As used herein, the term “digital device” includes the

SUBJECT DEVICES.

      20. Based on my training, experience, and information from

those involved in the forensic examination of digital devices, I

know that the following electronic evidence, inter alia, is

often retrievable from digital devices:

           a.   Forensic methods may uncover electronic files or

remnants of such files months or even years after the files have

been downloaded, deleted, or viewed via the Internet.           Normally,

when a person deletes a file on a computer, the data contained

in the file does not disappear; rather, the data remain on the



                                    11
Case 5:20-mj-00455-DUTY Document 1 Filed 08/28/20 Page 13 of 22 Page ID #:13



hard drive until overwritten by new data, which may only occur

after a long period of time.       Similarly, files viewed on the

Internet are often automatically downloaded into a temporary

directory or cache that are only overwritten as they are

replaced with more recently downloaded or viewed content and may

also be recoverable months or years later.

           b.    Digital devices often contain electronic evidence

related to a crime, the device’s user, or the existence of

evidence in other locations, such as, how the device has been

used, what it has been used for, who has used it, and who has

been responsible for creating or maintaining records, documents,

programs, applications, and materials on the device.          That

evidence is often stored in logs and other artifacts that are

not kept in places where the user stores files, and in places

where the user may be unaware of them.        For example, recoverable

data can include evidence of deleted or edited files; recently

used tasks and processes; online nicknames and passwords in the

form of configuration data stored by browser, e-mail, and chat
programs; attachment of other devices; times the device was in

use; and file creation dates and sequence.

           c.    The absence of data on a digital device may be

evidence of how the device was used, what it was used for, and

who used it.     For example, showing the absence of certain

software on a device may be necessary to rebut a claim that the

device was being controlled remotely by such software.

           d.    Digital device users can also attempt to conceal

data by using encryption, steganography, or by using misleading



                                    12
Case 5:20-mj-00455-DUTY Document 1 Filed 08/28/20 Page 14 of 22 Page ID #:14



filenames and extensions.      Digital devices may also contain

“booby traps” that destroy or alter data if certain procedures

are not scrupulously followed.       Law enforcement continuously

develops and acquires new methods of decryption, even for

devices or data that cannot currently be decrypted.

             e.   Based on my training, experience, and information

from those involved in the forensic examination of digital

devices, I know that it is not always possible to search devices

for data during a search of the premises for a number of

reasons, including the following:

             f.   Digital data are particularly vulnerable to

inadvertent or intentional modification or destruction.           Thus,

often a controlled environment with specially trained personnel

may be necessary to maintain the integrity of and to conduct a

complete and accurate analysis of data on digital devices, which

may take substantial time, particularly as to the categories of

electronic evidence referenced above.

             g.   Digital devices capable of storing multiple
gigabytes are now commonplace.       As an example of the amount of

data this equates to, one gigabyte can store close to 19,000

average file size (300kb) Word documents, or 614 photos with an

average size of 1.5MB.

      21.    Other than what has been described herein, to my

knowledge, the United States has not attempted to obtain this

data by other means.

///

///



                                    13
Case 5:20-mj-00455-DUTY Document 1 Filed 08/28/20 Page 15 of 22 Page ID #:15



                             VII. CONCLUSION
      22. For all the reasons described above, there is probable

cause to believe that JONES has committed violation 21 U.S.C.

§§ 841(a)(1), (b)(1)(A)(viii) (Possession of 50 grams or More of

Methamphetamine with Intent to Distribute) and 18 U.S.C.

§ 924(c) (Possession of a Firearm in Furtherance of a Drug

Trafficking Crime).

      23. Additionally, there is probable cause that the items

to be seized described in Attachment B will be found in a search

of the SUBJECT DEVICES described in Attachment A.


Attested to by the applicant, ATF
Special Agent Joseph Nazareno, in
accordance with the requirements
of Fed. R. Crim. P. 4.1 by
                  28th
telephone on this ____ day of
_________,
August     2020.



UNITED STATES MAGISTRATE JUDGE




                                    14
Case 5:20-mj-00455-DUTY Document 1 Filed 08/28/20 Page 16 of 22 Page ID #:16



                               ATTACHMENT A
PROPERTY TO BE SEARCHED

      The following digital devices (the “SUBJECT DEVICES”),

seized on August 6, 2020, and currently maintained in the

custody of Redlands Police Department in Redlands, California:

      1.   a black Samsung Galaxy Note 8 cellular phone bearing

serial number A3LSMN95OU; and

      2.   a black Samsung unknown model cellular phone bearing

serial number RFCN20J8A5V.
Case 5:20-mj-00455-DUTY Document 1 Filed 08/28/20 Page 17 of 22 Page ID #:17



                               ATTACHMENT B
I.   ITEMS TO BE SEIZED
      1.   The items to be seized are evidence, contraband,

fruits, or instrumentalities of violations of 21 U.S.C.

§§ 841(a)(1) (Possession of a Controlled Substance with Intent

to Distribute) and 843(b) (Use of a Communication Facility to

Facilitate Drug Trafficking) and 18 U.S.C. §§ 922(g)(1) (Felon

in Possession of a Firearm and Ammunition) and 924(c)

(Possession of a Firearm in Furtherance of a Drug Trafficking

Crime) (the “Subject Offenses”), namely:

            a.   Records, documents, programs, applications and

materials, or evidence of the absence of same, sufficient to

show call log information, including all telephone numbers

dialed from any of the digital devices and all telephone numbers

accessed through any push-to-talk functions, as well as all

received or missed incoming calls;

            b.   Records, documents, programs, applications or

materials, or evidence of the absence of same, sufficient to

show SMS text, email communications or other text or written

communications sent to or received from any of the digital

devices and which concern the above-named violations;

            c.   Records, documents, programs, applications or

materials, or evidence of the absence of same, sufficient to

show instant and social media messages (such as Facebook,

Facebook Messenger, Snapchat, FaceTime, Skype, and WhatsApp),

SMS text, email communications, or other text or written




                                     2
Case 5:20-mj-00455-DUTY Document 1 Filed 08/28/20 Page 18 of 22 Page ID #:18



communications sent to or received from any digital device and

which concern the above-named violations;

           d.   Records, documents, programs, applications,

materials, or conversations concerning the trafficking of drugs,

including ledgers, pay/owe records, distribution or customer

lists, correspondence, receipts, records, and documents noting

price, quantities, and/or times when drugs, guns, or ammunition

were bought, sold, or otherwise distributed;

           e.   Audio recordings, pictures, video recordings, or

still captured images concerning the purchase, sale,

transportation, or distribution of drugs, guns, or ammunition;

           f.   Contents of any calendar or date book;

           g.   Global Positioning System (“GPS”) coordinates and

other information or records identifying travel routes,

destinations, origination points, and other locations from

February 21, 2020, to the present; and

           h.   Any SUBJECT DEVICE which is itself or which

contains evidence, contraband, fruits, or instrumentalities of
the Subject Offenses, and forensic copies thereof.

           i.   With respect to any SUBJECT DEVICE containing

evidence falling within the scope of the foregoing categories of

items to be seized:

                 i.   evidence of who used, owned, or controlled

the device at the time the things described in this warrant were

created, edited, or deleted, such as logs, registry entries,

configuration files, saved usernames and passwords, documents,




                                     3
Case 5:20-mj-00455-DUTY Document 1 Filed 08/28/20 Page 19 of 22 Page ID #:19



browsing history, user profiles, e-mail, e-mail contacts, chat

and instant messaging logs, photographs, and correspondence;

                 ii. evidence of the presence or absence of

software that would allow others to control the device, such as

viruses, Trojan horses, and other forms of malicious software,

as well as evidence of the presence or absence of security

software designed to detect malicious software;

                 iii. evidence of the attachment of other devices;

                 iv. evidence of counter-forensic programs (and

associated data) that are designed to eliminate data from the

device;

                 v.   evidence of the times the device was used;

                 vi. passwords, encryption keys, and other access

devices that may be necessary to access the device;

                 vii. applications, utility programs, compilers,

interpreters, or other software, as well as documentation and

manuals, that may be necessary to access the device or to

conduct a forensic examination of it;
                 viii.      records of or information about

Internet Protocol addresses used by the device;

                 ix. records of or information about the device’s

Internet activity, including firewall logs, caches, browser

history and cookies, “bookmarked” or “favorite” web pages,

search terms that the user entered into any Internet search

engine, and records of user-typed web addresses.

      2.   As used herein, the terms “records,” “documents,”

“programs,” “applications,” and “materials” include records,



                                     4
Case 5:20-mj-00455-DUTY Document 1 Filed 08/28/20 Page 20 of 22 Page ID #:20



documents, programs, applications, and materials created,

modified, or stored in any form, including in digital form on

any digital device and any forensic copies thereof.

II.SEARCH PROCEDURE FOR THE SUBJECT DEVICES
      3.   In searching the SUBJECT DEVICES (or forensic copies

thereof), law enforcement personnel executing this search

warrant will employ the following procedure:

            a.   Law enforcement personnel or other individuals

assisting law enforcement personnel (the “search team”) may

search any SUBJECT DEVICE capable of being used to facilitate

the above-listed violations or containing data falling within

the scope of the items to be seized.

            b.   The search team will, in its discretion, either

search each SUBJECT DEVICE where it is currently located or

transport it to an appropriate law enforcement laboratory or

similar facility to be searched at that location.

            c.   The search team shall complete the search of the

SUBJECT DEVICES as soon as is practicable but not to exceed 120

days from the date of issuance of the warrant.         The government

will not search the digital device(s) beyond this 120-day period

without obtaining an extension of time order from the Court.

            d.   The search team will conduct the search only by

using search protocols specifically chosen to identify only the

specific items to be seized under this warrant.

                  i.   The search team may subject all of the data

contained in each SUBJECT DEVICE capable of containing any of

the items to be seized to the search protocols to determine



                                     5
Case 5:20-mj-00455-DUTY Document 1 Filed 08/28/20 Page 21 of 22 Page ID #:21



whether the SUBJECT DEVICE and any data thereon falls within the

scope of the items to be seized.         The search team may also

search for and attempt to recover deleted, “hidden,” or

encrypted data to determine, pursuant to the search protocols,

whether the data falls within the scope of the items to be

seized.

                 ii. The search team may use tools to exclude

normal operating system files and standard third-party software

that do not need to be searched.

                 iii. The search team may use forensic examination

and searching tools, such as “EnCase” and “FTK” (Forensic Tool

Kit), which tools may use hashing and other sophisticated

techniques.

           e.   The search team will not seize contraband or

evidence relating to other crimes outside the scope of the items

to be seized without first obtaining a further warrant to search

for and seize such contraband or evidence.

           f.   If the search determines that a SUBJECT DEVICE
does not contain any data falling within the list of items to be

seized, the government will, as soon as is practicable, return

the SUBJECT DEVICE and delete or destroy all forensic copies

thereof.

           g.   If the search determines that a SUBJECT DEVICE

does contain data falling within the list of items to be seized,

the government may make and retain copies of such data, and may

access such data at any time.




                                     6
Case 5:20-mj-00455-DUTY Document 1 Filed 08/28/20 Page 22 of 22 Page ID #:22



            h.   If the search determines that the SUBJECT DEVICE

is (1) itself an item to be seized and/or (2) contains data

falling within the list of other items to be seized, the

government may retain the digital device and any forensic copies

of the digital device, but may not access data falling outside

the scope of the other items to be seized (after the time for

searching the device has expired) absent further court order.

            i.   The government may also retain a SUBJECT DEVICE

if the government, prior to the end of the search period,

obtains an order from the Court authorizing retention of the

device (or while an application for such an order is pending),

including in circumstances where the government has not been

able to fully search a device because the device or files

contained therein is/are encrypted.

            j.   After the completion of the search of the SUBJECT

DEVICE(S), the government shall not access digital data falling

outside the scope of the items to be seized absent further order

of the Court.
      4.   The review of the electronic data obtained pursuant to

this warrant may be conducted by any government personnel

assisting in the investigation, who may include, in addition to

law enforcement officers and agents, attorneys for the

government, attorney support staff, and technical experts.

Pursuant to this warrant, the investigating agency may deliver a

complete copy of the seized or copied electronic data to the

custody and control of attorneys for the government and their

support staff for their independent review.



                                     7
